Citation Nr: 1635130	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  14-09 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to an earlier effective date for a grant of service connection for gastroesophageal reflux disease (GERD) based on clear and unmistakable error (CUE) in an April 2005 rating decision.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The Veteran served on active duty from August 1987 to December 1991. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

In September 2014, a hearing was held before the Veterans Law Judge (VLJ) signing this document, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2014).  A transcript from this hearing is contained in the Virtual VA file. 

FINDINGS OF FACT

1.  Service connection for GERD was denied by an April 2005 rating decision, about which the Veteran was notified, and provided with his appellate rights, later in that month; the Veteran filed a notice of disagreement with respect to this decision but did not perfect an appeal to the Board following the completion of a February 2006 statement of the case (SOC). 

2.  The adjudication of the claim for service connection for GERD by the April 2005 rating decision did not involve incorrect application of the statutory or regulatory provisions extant at the time of such adjudication and was the product of a reasonable exercise of rating judgment given the relevant facts known at the time of this adjudication.

3.  The Veteran filed a petition to reopen his claim for service connection for GERD that was received on March 3, 2011, and the February 2012 rating decision reopened and granted this claim effective from that date. 

CONCLUSIONS OF LAW

1.  The April 2005 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104, 20.302, 20.1103 (2004).  

2.  The April 2005 rating decision denying service connection for GERD was not the product of CUE and the criteria for an earlier effective date for the grant of service connection for this disability are not met.  38 U.S.C.A. §§ 5109A, 5110(a) (West 2014); 38 C.F.R. §§ 3.105(a), 3.400(q) (2015).   

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

The VCAA and its implementing regulations are not applicable to claims of CUE. See Simmons v. Principi, 17 Vet. App. 104, 109 (2003); Parker v. Principi, 15 Vet. App. 407, 412  (2002); Livesay v. Principi, 15 Vet. App. 165 (2001); VAOPGCPREC 12-2001 at para. 7 (July 6, 2001) (finding that VA does not have "a duty to develop" in CUE claims because "there is nothing further that could be developed"). Nevertheless, the Board notes that the Veteran and his accredited representative have been accorded ample opportunity to present his contentions, and there is no indication that either the Veteran or his representative has further argument to present. 

As noted above, VA provided the Veteran with a hearing before the undersigned VLJ.  In Bryant v. Shinseki, 23 Vet. App. 488  (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the hearing, the undersigned fully explained the issue involved.  The undersigned and the Veteran's representative also explored the question of whether additional evidence favorable to the appeal remained outstanding.  As such, the  Board concludes it met all the requirements described in 38 C.F.R. § 3.103(c)(2)  and Bryant.

II.  Analysis

RO decisions that are final and binding are accepted as correct in the absence of CUE.  38 C.F.R. § 3.105(a).  The question of whether CUE is present in a prior determination is analyzed under a three-pronged test.  First, it must be determined whether either the correct facts, as they were known at the time, were not before the adjudicator, that is, more than a simple disagreement as to how the facts were weighed and evaluated; or that the statutory or regulatory provisions existing at that time were incorrectly applied.  Second, the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome. Third, a determination that there was CUE must be based on the record and the law that existed at the time of the prior adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242, 245(1994) (citing Russell v. Principi, 3 Vet. App. 310, 313-14   (1992) (en banc)). 

CUE is a very specific and rare kind of error.  CUE is the kind of error to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 43-44  (1993).  CUE is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  See Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1992).  The mere misinterpretation of facts or failure to fulfill the duty to assist does not constitute CUE.  See Thompson v. Derwinski, 1 Vet. App. 251, 253   (1991); Crippen v. Brown, 9 Vet. App. 412, 424 (1996); see also Damrel, 6 Vet. App. at 245 (holding that a valid CUE claim requires that the Veteran assert more than a disagreement as to how the facts were weighed or evaluated). 

Where evidence establishes CUE, the prior decision will be reversed or amended. 38 U.S.C.A. § 5109A; C.F.R. §§ 3.105(a).  For the purpose of authorizing benefits, the rating decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  Id. 

Service connection for GERD was denied by an April 2005 rating decision.  The Veteran was notified of this decision, and of his appellate rights, shortly thereafter in April 2005.  The Veteran filed a notice of disagreement with respect to this decision but did not perfect an appeal to the Board following the completion of a February 2006 SOC, and no new and material evidence was timely submitted.  As such, and in the absence of a finding of CUE, the April 2005 rating decision denying service connection for GERD is "final." 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104, 20.302, 20.1103 (2004).  

The evidence before the adjudicators at the time of the April 2005 rating decision included the service treatment reports (STRs), which reflected treatment for gastroenteritis in March 1989, September 1990, and October 1990.  Also of record at that time were reports from a January 2005 VA examination.  Diagnostic testing conducted at this examination included an esophagram, which was within normal limits.  The diagnosis was dyspepsia, and the diagnosis also specified "[n]o evidence by testing of gastroesophageal reflux disease on esophagram, no functional impairment."  Also perhaps of record at the time of this decision was a statement (said in the VBMS file to have been received on the date of the April 2005 rating decision but dated in May 2005) from R.A., M.D,, indicating that he was treating the Veteran for GERD.  

In denying the claim for service connection for GERD-on the basis that there was no evidence that this condition existed-the April 2005 rating decision noted that the STRs were silent for a diagnosis of GERD and that the findings from the January 2005 VA examination indicated that there was no evidence of this condition.  The February 2006 SOC specifically acknowledges the diagnosis of GERD by Dr. R.A., but stated "[i]n contrast, VA diagnostic testing fails to establish a diagnosis of GERD."  The February 2006 SOC noted if the diagnosis of GERD was accepted, such by definition precluded service connection on the basis of the presumptions for undiagnosed illness/"Gulf War Syndrome."  It was also noted that as this condition was not shown in service, a grant of service connection on a direct basis was also not warranted. 

Thereafter, the Veteran filed a petition to reopen his claim for service connection for GERD that was received on March 3, 2011, and following a March 2011 VA examination that included an opinion linking the Veteran's GERD to the "GERD condition shown in the Veteran's STRs," the February 2012 rating decision reopened and granted the claim for service connection for GERD effective from March 3, 2011.  

In written argument and testimony to the undersigned, the Veteran has asserted that the April 2005 denial of service connection for GERD was the product of CUE based on an incorrect finding that GERD was not shown in the STRs.  He also asserted that given the May 2005 statement by Dr. R.A., the original denial of service connection for GERD on the basis of a current disability not being shown was the product of CUE.  

While the Board acknowledges some inartful drafting in the April 2005 denial of service connection for GERD, based on the fact that thorough diagnostic testing conducted in conjunction with the January 2005 VA examination failed to diagnose the condition-and irrespective of the failure to discuss the in-service finding of gastroenteritis-it was entirely reasonable for the adjudicators to deny service connection for GERD on the basis that such disability was not demonstrated.  In this regard, given the diagnostic testing conducted at the January 2005 VA examination, the adjudicators could certainly reasonably have favored these examination findings over the statement by Dr. R.A., which was not supported by any diagnostic or other clinical findings.  See Cathell v. Brown, 8 Vet. App. 539, 543 (1996); Owens v. Brown, 7 Vet. App. 429, 433 (1995) (standing for the proposition that adjudicators have the authority to favor one medical opinion over another); see also Miller v. West, 11 Vet. App. 345, 348 (1998) (a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.)

Moreover, even aside from the question of whether a current disability associated with GERD was demonstrated at the time of the original denial of service connection, it is also the case that the positive "nexus" evidence linking GERD to service-which was demonstrated at the time of the February 2012 rating decision in the form of the opinion linking GERD to service following the March 2011 VA examination-was not of record at the time of the April 2005 rating decision.  As such, a denial of service connection in the April 2005 rating decision based on the lack of evidence demonstrating a nexus to service of any GERD determined to have been present at the time would also have been a reasonable exercise of rating judgement.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Again, CUE is the kind of error to which reasonable minds could not differ such that the result would have been manifestly different but for the error.  See Fugo, 6 Vet. App. at 43-44.  In short, given the evidence before the adjudicators at the time of the original denial of the claim for service connection for GERD in question, it  simply is not the case that reasonable minds could not differ that service connected was warranted for GERD at that time.  Stated otherwise, the assertions of the Veteran are fundamentally tantamount to mere disagreement as to how the facts were weighed or evaluated by the adjudication in question, which cannot support a successful claim of CUE.  See Russell, supra; 3 Vet. App. at 310, 313 (1992).  

In making the above determination, the evidence submitted in September 2014 in support of the Veteran's claim by his representative (accompanied by a waiver of initial consideration of such by the RO) has been considered, but this evidence cannot be used to find CUE in this case.  In this regard, the December 12, 2007, primary care note submitted in September 2014 reflecting a diagnosis of erosive esophagitis cannot support a claim of CUE in this case as this evidence was not of record at the time of the April 2005 rating decision.  Russell, 3 Vet. App. at 310; Damrel, 6 Vet. App. at 242.  As for the August 2003 "Initial Patient Questionnaire" filed with the Allentown, Pennsylvania VA outpatient clinic in August 2003 submitted in September 2014, such contains no information with regard to GERD.  

Given the above, the Board finds that the April 2005 rating decision that denied service connection for GERD did not involve the type of error which was undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made.  As such, the April 2005 rating decision did not contain CUE.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).  Therefore, the effective date chosen by the RO for the grant of service connection for GERD; namely, the date of receipt of the March 3, 2011, claim to reopen, is the earliest assignable effective date for the grant of service connection for this disability.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q). 

ORDER

An earlier effective date for a grant of service connection for GERD based on CUE in an April 2005 rating decision is denied. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


